﻿265. It is a very agreeable duty as well as a true pleasure for me to join my colleagues in congratulating the President on his election to the presidency of this thirty-eighth session of the Assembly. Convinced of his outstanding qualities as a diplomat and aware of his long experience in international affairs, I have no doubt whatever that in the weeks and months to come he will lead the work of the Assembly with authority and tact.
266.	I wish also to thank Mr. Hollai, the President of the thirty-seventh session of the Assembly, for the skill and dedication with "which he guided our debates.
267.	Furthermore, I take this opportunity to express my sincere appreciation of the exceptional dedication, lucidity and foresight of the Secretary-General and to assure him of the sincere and constructive co-operation of the Government of Luxembourg.
268.	Finally, I extend a warm welcome to the delegation of Saint Christopher and Nevis, which has just joined the Organization. 
269.	The past year, like others, has been rich in events that have had an impact on the work of the Assembly. My Greek colleague, Mr. Haralambopoulos, speaking at the 7th meeting on behalf of the 10 members of the European Community, set forth the Community's position on the many problems confronting us. It goes without saying that we completely support that statement. I can therefore confine myself to dealing with some issues that seem to us particularly worthy of attention.
270.	Since the thirty-seventh session we have unfortunately not succeeded in putting an end to any of the many conflicts that continue to afflict the peoples of our world. Some problems have taken a slightly more positive turn; others have stagnated; still others have clearly worsened. On the whole, it is unfortunately impossible for us to say that the world situation has developed in a positive way during the past year. East-West relations, following the deterioration during the past few years, are now in particularly difficult straits; the North-South dialogue has not evolved in any way that could be described as satisfactory; and, lastly, the economic situation of the large majority of Member States is still in a state of crisis that has left deep marks.
271.	Furthermore, recent events have been marked by a particularly outrageous act: the destruction of a civilian aircraft by Soviet armed forces. That inhuman act has been severely condemned by the Government and people of Luxembourg. We expect the Soviet Union to cooperate fully in the inquiry decided upon by ICAO and pay fair compensation to the families of the victims. It ought also to participate freely in a better definition of the rules of conduct to be observed in such cases, which must in any event forbid the use of force against civilian aircraft under any pretext whatsoever.
272.	The tragic event I have just mentioned concerned a Korean airliner, and I should like to take this opportunity to express the fervent desire that a dialogue may at last begin without preconditions between the two parts of Korea and that as a gesture of goodwill and as a humanitarian measure members of families divided by the 38th parallel will be permitted to be reunited and to bring their family units together again.
273.	Luxembourg also supports the candidacy of the Republic of Korea, which for so long has wished to become a Member of the Organization. It will not oppose the admission of North Korea.
274.	Equally vigorously, we condemn the attacks and atrocities of which the populations of Afghanistan have been victim, and we strongly deplore the fate of the countless Afghan refugees who have had to flee abroad. The fact is that the occupation of that neutral, non- aligned country by the Soviet Union goes on in spite of the many resolutions adopted by nearly all the States Members of the Organization. In the name of all the principles which form the foundation of the United Nations, we demand that the Soviet troops be withdrawn and that the Afghan people be allowed to exercise its fundamental right of self-determination.
275.	Another problem, and one which has concerned us for a long time, is that of Kampuchea, which remains under the domination of Viet Nam despite repeated appeals by the United Nations for a negotiated political solution. It is time to put an end to the terrible suffering that the Kampuchean people has had to endive and to make it possible for that people to control its own destiny in a neutral, independent Kampuchea free from all foreign interference. We welcome the formation of a coalition Government as an important step in that direction.
276.	There can be no doubt that the situation in Poland has not yet developed in a satisfactory way. To be sure, my Government was pleased at the lifting of martial law and at the announcement of a law of amnesty last July. But we could not but note that at the same time the Polish Government enacted other measures to strengthen the machinery of repression, such as its amendment of the Constitution and of the penal code. The formation of truly free unions is not yet allowed; dialogue between the Government and the nation's active forces is not progressing; the writers' union and several other artists' unions have been disbanded; and further arrests have occurred.
277.	We solemnly call upon the authorities at last to take into account the legitimate aspirations of the Polish people and thus to make a decisive contribution to the improvement of relations between East and West.
278.	To return to the general situation, I would say that while the backdrop of the world stage is rather gloomy, we should not lose sight of certain more encouraging elements. I am thinking in particular of the Madrid meeting of the States participating in the Conference on Security and Co-operation in Europe, which ended in agreement, and of the signs of economic recovery seen in certain Western economies, especially that of the United States.
279.	We venture to hope that these are harbingers of more positive developments which will eventually lead to a lasting improvement in East-West relations and to economic recovery at the world level. Let us seize the opportunity to transform these encouraging elements into real possibilities for reversing certain negative trends which have taken deep root in recent years.
280.	Along these lines, it is somewhat reassuring that at the Madrid meeting it was possible to arrive at agreement on a Concluding Document. It is not perfect, of course, but it makes it possible for dialogue to continue and for the spirit of Helsinki to survive. The Government of Luxembourg is pleased at this development, and it hopes that the meetings to be held after that at Madrid will lead to genuine, tangible progress, starting with the Conference on Confidence- and Security-building Measures and Disarmament in Europe, which will take place at Stockholm at the beginning of next year. The importance we attach to that Conference, however, will in no way detract from the great interest we have in other bilateral or multilateral negotiations now under way in the Held of disarmament and which, unfortunately, are hardly progressing at all.
281.	The disappointing results of the Assembly's twelfth special session, the second devoted to disarmament, showed clearly that the beginnings of a solution and of a reversal of the trend in the arms race depend more and more on progress in the talks between the two superpowers, which have particular responsibilities in this field.
282.	Obviously, a country the size of Luxembourg is in favour of disarmament at the lowest possible level, which is the only guarantee of increased international stability. Negotiations, therefore, must lead to reductions which are truly balanced and verifiable, whether they concern theatre nuclear weapons, strategic weapons or conventional forces.
283.	Given the serious economic problems and imbalances facing our planet, we consider that, among other measures, everything should be done to draft an international agreement to achieve greater transparency and true comparability in the area of military budgets.
284. Furthermore, the establishment of an international convention prohibiting the development, production and stockpiling of chemical weapons seems to us to be a priority objective. We also hope that the problem of the prevention of an arms race in outer space will be dealt with as soon as possible.
285.	Members will understand, however, that the negotiations most important to us at present concern intermediate-range nuclear forces. Those negotiations must be concluded before the end of the year, and there must be a restoration of the approximate balance which even the Soviet Union itself acknowledges as having existed in Europe a few years ago.
286.	The new proposals put forward here two days ago by President Reagan are a proof of the firm determination of the United States and its allies to arrive speedily at a balanced agreement.
287.	We urge the Soviet Union to reverse its negative reaction and to rejoin the United States in an intensive effort to achieve as soon as possible an equitable, verifiable agreement.
288.	Hat we are aware too that progress in the sphere of disarmament is in no way conceivable in a climate of tension and mistrust. Therefore, to promote the cause of detente, there is a need for a certain moderation of language on all sides.
289.	I have spoken of problems related to East-West relations, and I should like to say a few words on the subject of other hotbeds of tension. We cannot conceal our impatience at the fact that the question of Cyprus is still deadlocked. We warmly thank the Secretary- General for the personal commitment he continues to show in this connection, and we should like to reiterate our firm support for him. As to the substance of the matter, we continue to support fully and completely the principles set out in General Assembly resolutions 3212 (XXIX) and 3395 (XXX).
290.	As for the Middle East, it remains more than ever among the most unstable regions in the world.
291.	During the past year, tragic events in Lebanon have followed one another at a terrifying pace. Until just a few days ago, that martyred country was engulfed in the horrors of war and of mindless violence. The occupation of large parts of Lebanese territory by foreign forces which, according to Governments' interests, support opposing factions could soon lead to the partition and disintegration of the Lebanese nation.
292.	As a small country, Luxembourg is particularly devoted to the principle of respect for the sovereignty of States, for their territorial integrity and for their national independence. Therefore, we cannot fail to keep repeating that it is essential for all foreign occupation forces whose presence is not required by the Lebanese Government to leave Lebanon as soon as possible. Freed from foreign interference, the Lebanese people could embark on the quest for genuine national reconciliation and internal peace.
293.	As for negotiations on a comprehensive peace in the region, I need hardly reiterate the principles on which we consider that a solution must be based: justice for all peoples and security for all the States of the region. My Greek colleague recalled this once again on behalf of the European Community at the 7th meeting yesterday.
294.	Europe is therefore in favour of self-determination for the Palestinian people, just as it will always be at Israel's side to defend the existence and security of that country and its inhabitants. But it is inconceivable that Israel should continue its present policy in the occupied territories.
295.	I should like to take this opportunity to express our compassion for the Palestinians of the West Bank and Gaza, who have for 16 years now lived under foreign occupation and who are not only subjected to the hardships of military rule but are also exposed to deadly attacks by private militia, whose crimes more often than not go unpunished.
296.	The bloody war between Iraq and Iran, which has gone on for more than three years now, adds dangerously to the instability of that part of the world and takes a tragically high toll in terms of human life and material losses. It is highly desirable and in the interests of all that reason should prevail over fanaticism and that the resolutions adopted unanimously by the Security Council and by an overwhelming majority of the members of the Assembly, resolutions calling for an immediate cease-fire and the cessation of all military operations, should at long last be respected.
297.	As regards the situation in Iran, the execution and detention of members of the Baha'i religion and the recent disbanding of all the organizations of that religious community constitute particularly flagrant violations, which we strongly condemn, of the Universal Declaration of Human Rights.
298.	On the African continent, the question of Chad has assumed a new and tragic dimension. The intervention of the Libyan army in the territory of Chad constitutes inadmissible interference in the internal affairs of a sovereign country and therefore a clear violation of the Charter of the United Nations. In fact, the legitimacy of the Government of President Hissein Habre has once again been confirmed at the nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Addis Ababa in June 1983. The fact that the Libyan Government questions that legitimacy in no way gives it a right to intervene by force of arms in the internal affairs of Chad. Foreign armed intervention only aggravates the conflict in that country and prevents the consolidation of the internal situation. Therefore the fighting must come to an end and negotiations must be resumed in accordance with the resolution adopted by the heads of State and Government of the OAU, inviting Chad and Libya to seek a negotiated settlement to their dispute in the context of the Mediation Committee established by the OAU. This, however, should not preclude similar efforts on the part of competent bodies of the Uni. J Nations, including the Security Council and the Secretary-General.
299.	The African continent continues to be shaken by other conflicts and crises which require solution. In the south, especially, two objectives remain to be achieved: the independence of Namibia and the elimination of the racist policy of apartheid.
300.	As for Namibia, our hopes have been disappointed once again. At the thirty-seventh session, from this same rostrum I expressed cautious optimism as to the chances of success in the near future of the initiatives of the contact group. Unfortunately, it has not yet been possible for those negotiations to succeed. None the less, in a report drawn up by the Secretary-General following his recent visit to that part of the world we find positive elements which give us grounds to hope that the people of Namibia may soon take control of its own destiny. Unfortunately the illegal occupation of Namibia does not constitute the only problem in that region.  The institutionalization of racism, seems nowhere near an end. That policy, aimed at maintaining the privileges of a minority, can '.n the long run have only tragic and violent consequences, which must be averted. This is why we have always condemned that flagrant injustice and will continue to demand from the South African authorities action aimed at the genuine establishment of a society based on justice and equal rights for all.
301.	There can be no doubt that at the root of that situation is, above all, the injustice and inequality which the majority of the population of that region has suffered for generations. But local problems are now aggravated by external intervention. That internationalization of the conflict is particularly dangerous and must be averted before it can lead to an outbreak of hostilities whose magnitude and consequences could extend far beyond Central America.
302.	We therefore support the regional approach as the most promising. We support the initiatives of the Contadora Group and we encourage it to persevere in its efforts to bring about, through political dialogue and negotiations, a peaceful solution to the region's conflicts.
303.	But it is not possible to discuss Latin America without mentioning Chile, a country which has for 10 years now been subjected to a military dictatorship. In the course of recent weeks, the protests of the Chilean people against its fate have been stifled in blood. We forcefully condemn the conduct of the leaders of that country and we join our voice to that of the Chilean people to demand an immediate return to democracy.
304.	After having thus considered basically political questions, I should like to turn to more specifically economic issues.
305.	It seems to me that the most striking fact revealed in the past year has been the vast dimensions of world indebtedness and, hence, the enormous tension to which the international financial and banking system has been subjected. In spite of these difficulties, the officials of IMF and of private and central banks have managed to avoid major crises and have found, if not permanent solutions, at least temporary compromises, which have made it possible to avoid the worst.
306.	The debt problem erupted after interest rates reached dizzying heights and the longest and most serious economic crisis of the post-war period gave rise to stagnation and even a decline in world demand. According to figures of the World Bank, in 1982 most economies had negative growth rates and world trade actually decreased in volume.
307.	That depressed situation has been a fertile ground for the proliferation of protectionist measures, which in turn have contributed to worsening the situation.
308.	Although the vicious circle that is the inevitable result of the imposition of tariff and non-tariff barriers is a familiar one, it seems that we have not yet learned our lesson from history. Although these protectionist measures give the illusion of resolving certain problems in the short term, mainly by yielding to the demands of powerful pressure groups, it is a well-established fact— and the recent slowdown in world trade following the upsurge of international trade after the Second World War is ample proof of this—that in the long run protectionist measures lead to a widespread decline in the flow of goods and services, which eventually has harmful effects on all of us.
309.	The international community seemed to have become aware of the danger when last autumn it convened a ministerial meeting of the contracting parties to the General Agreement on Tariffs and Trade precisely to attempt to stem this dangerous trend. Other international gatherings, such as the sixth session of the United Nations
Conference on Trade and Development or the Williamsburg Summit of Industrialized Nations, also produced declarations of principle about combating protectionism.
310.	But now these declarations must be put into practice and we must all be prepared not only to ask that our neighbours do away with such barriers, but also to take the first step and dismantle our own protectionist measures. If this is not done, not only will we run the risk of curbing or even stifling the economic recovery emerging in certain industrialized countries, but we will also prevent the steady transfer of its beneficial effects to the world economy as a whole. Are we prepared to pay that price for a few short-term gains?
311.	I hope that we are all aware of the magnitude of the stakes and that we shall be able to make a reasonable response. A world economic recovery is in fact by far the most effective means, if not of overcoming our economic difficulties, at least of alleviating them.
312.	Whether it be in respect of the debt problem, the question of the development of industry and trade, the distribution of resources between the North and South or the distribution of national income within each of our countries, only sound and stable growth offers realistic prospects for the recovery of national economies and therefore for an increased transfer of resources from North to South. That is what is really at stake in our struggle against protectionism.
313.	It would in fact be unforgivable to hinder the recovery of the world economy on which such hopes have been pinned. The consequences for the North-South dialogue seem evident to me. The re-establishment of sound and stable growth would considerably increase the possibilities of the resumption of that highly desirable process, whether in the framework of global negotiations or a step by step sectoral approach.
314.	Those are the main issues on which I wished to speak. Every year the list of our problems becomes longer without our really being able to remove questions from the agenda and consider them resolved. Some of those questions have remained with us year after year, and some even date from the founding of the United Nations. This is an unhealthy situation which tends to undermine the credibility of the Organization, credibility that is more than ever necessary in our tormented world.
315.	The Secretary-General, in his report on the work of the Organization last year,' raised this problem and requested the co-operation of Member States and, in particular, of the members of the Security Council to remedy the situation by attempting to increase the effectiveness of peace-keeping operations. That report, which has been a constant source of reflection, prompted many reactions from Member States and from the Security Council.
316.	We hope that this will apply as well to the report that the Secretary-General submitted this year. We commend the realistic and lucid way in which he has analyzed both the international situation and the functioning of the Organization. While fully aware of the difficulties inherent in the work of the Secretary-General, we should like to encourage him again to persevere in the task on which he has embarked so courageously.
317.	We believe that this process of reflection is highly desirable and we hope that it will lead to a genuine improvement of the functioning of the world Organization. It seems to us that the Charter contains all the provisions Necessary for that purpose, but the problem is how to implement it and how to realize its full potential. That, of course, depends first and foremost on the attitude of the Member States, on what we ourselves want to make of the Organization.
318.	We hope that the serious economic crisis which has troubled the world in recent years will have made us more realistic, more pragmatic and more able to distinguish between what is feasible and what is not. If we want to increase the effectiveness of the Organization, let us not make demands that we know from the start to be unattainable; let us not defend positions that we know to be untenable; and let us be aware of that interdependence so often invoked but so rarely respected.
319.	I believe that the main point of the contribution that can be made by a small State such as Luxembourg to a debate such as this is the lesson in realism, pragmatism and moderation.
320.	Whatever solutions are finally decided on, it seems to me that those which are sometimes neglected virtues will be essential in developing the capacity of the United Nations for action and making it an instrument capable of meeting the goals defined in Article 1 of the Charter, that is: to maintain international peace and security; to develop friendly relations among nations; to achieve international co-operation; and to be a centre for harmonizing the actions of nations in the attainment of those common ends.
